Exhibit 10.1

EXECUTION VERSION

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

October 17, 2017

Assurant, Inc.

28 Liberty Street, 41st Floor

New York, New York 10005

Attention: Richard Dziadzio

Ladies and Gentlemen:

Project Michigan

$1.0 Billion Bridge Facility

Commitment Letter

Assurant, Inc., a Delaware corporation (“you” or the “Borrower”), has advised
Morgan Stanley Senior Funding, Inc. (“MSSF”, together with each Lender (as
defined below) that becomes a party to this Commitment Letter as an additional
“Commitment Party” pursuant to Section 2 hereof, collectively, the “Commitment
Parties”, “we” or “us”) that the Borrower will combine its business with a
business previously identified to us by you and codenamed Michigan U.S. (the
“Michigan Business”) by entering into an Agreement and Plan of Merger dated as
of October 17, 2017 (together with all exhibits, schedules and disclosure
letters thereto, collectively, the “Merger Agreement”) by and among the
Borrower, TWG Holdings Limited, a Bermuda limited company (“Parent”), TWG Re,
Ltd., a corporation incorporated in the Cayman Islands (“Michigan Re”), and
Arbor Merger Sub, Inc., a Delaware corporation and a direct wholly-owned
subsidiary of Parent (“Merger Sub”), pursuant to or in connection with which
(i) the Borrower and Parent will combine their businesses through a transaction
in which Merger Sub will merge with and into the Borrower, with the Borrower
continuing as the surviving corporation and a wholly-owned subsidiary of Parent
(the “Merger”) and (ii) each of Parent and Michigan Re will undertake an
internal reorganization such that, at the time of the Merger, the outstanding
capital stock of Parent will consist exclusively of ordinary shares and Michigan
Re will be a wholly-owned subsidiary of Parent. The transactions described in
this paragraph are collectively referred to herein as the “Merger Transactions.”

In that connection, you have advised us that the total amount required to effect
the Merger Transactions (including (i) payment of merger consideration and
(ii) refinancing certain existing indebtedness of the Michigan Business) and to
pay the fees and expenses incurred in connection with the foregoing shall be
provided by a combination of (a) cash on the balance sheet, (b) the borrowing by
the Borrower of term loans (the “Term Loan Facility”), and (c) a combination of
(i) the issuance by the Borrower of unsecured debt securities, equity
securities, and/or equity-linked securities (the foregoing financings described
in this clause (c), collectively, the “Permanent Financing”), and/or (ii) to the
extent the Borrower does not issue the Permanent Financing on or prior to the
Closing Date (as defined below), the borrowing by the Borrower of loans under a
364-day senior unsecured bridge term loan facility (the “Facility”) in an
aggregate principal amount not to exceed $1.0 billion. The Merger Transactions,
the Term Loan Facility, the Permanent Financing and the Facility and the
transactions contemplated by or related to the foregoing are collectively
referred to as the “Transactions”.



--------------------------------------------------------------------------------

The date of the consummation of the Merger Transactions and on which the
Facility shall be available is herein referred to as the “Closing Date”.

1. Commitment. MSSF is pleased to commit to provide 100.0% of the aggregate
principal amount of the Facility on the terms set forth in this letter and in
the Summary of Terms and Conditions attached hereto as Exhibit A (including the
Annex attached thereto), and subject solely to the Conditions Precedent to
Closing attached hereto as Exhibit B (collectively, the “Term Sheet” and
collectively with this letter, this “Commitment Letter”); provided, that the
amount of the Facility and the aggregate commitment of the Commitment Parties
hereunder for the Facility shall be automatically reduced on a pro rata basis at
any time on or after the date hereof as set forth in the section titled
“Mandatory Prepayments/Commitment Reductions” in Exhibit A hereto.

It is understood that MSSF shall act as sole lead arranger and sole bookrunner
(in such capacities, the “Arranger”) and that MSSF shall act as sole
administrative agent for the Facility. You agree that no other agents,
co-agents, co-arrangers, lead arrangers or bookrunners will be appointed, no
other titles will be awarded and no compensation (other than the compensation
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid in connection with the Facility, unless you and the Arranger
shall agree; provided, that you and the Arranger agree to the appointment of
titles and the allocation of compensation set forth in the syndication strategy
agreed to between you and the Arranger prior to the date hereof (as such
strategy may be modified from time to time by the Borrower in consultation with
the Arranger, the “Syndication Strategy”). It is further agreed that MSSF will
have “upper left” placement in all marketing documentation used in connection
with the Facility and shall have all roles and responsibilities customarily
associated with such placement.

2. Syndication. The Arranger reserves the right, prior to or after execution of
the definitive documentation for the Facility (the “Credit Documentation”), in
consultation with you, to syndicate all or a part of our commitment to one or
more financial institutions and/or lenders (collectively, the “Lenders”), which
syndication shall be managed by the Arranger in consultation with you and shall
be subject to the terms hereof; provided, however, that, notwithstanding
anything else to the contrary contained herein, (a) until the date that is 45
days after the date hereof (the “Initial Syndication Period”), the selection of
Lenders, any roles awarded and allocations by the Arranger shall be in
accordance with the Syndication Strategy or otherwise subject to your approval
(which approval may or may not be provided in your sole discretion); provided,
that such approval shall not be required with respect to the selection of any
Lender that is a party to the Existing Credit Agreement (as defined below), (b)
following the Initial Syndication Period, if and for so long as a Successful
Syndication (as defined in the Fee Letter referred to below) has not been
achieved, the selection of Lenders by the Arranger shall be in consultation with
you; provided, further, that Lenders selected by the Arranger pursuant to this
clause (b) shall be limited (unless otherwise consented to by you, such consent
not to be unreasonably withheld or delayed) to commercial and investment banks,
in each case, whose senior, unsecured, long-term indebtedness has an “investment
grade” rating by Moody’s Investor Services, Inc. (“Moody’s”) and S&P Global
Ratings, a business unit of Standard & Poor’s Financial Services LLC (“S&P”) and
(c) following the achievement of a Successful Syndication, you shall have the
applicable consent rights with respect to assignments of commitments and loans
under the Facility as set forth in the Term Sheet. MSSF’s commitments hereunder
with respect to the Facility shall be reduced dollar-for-dollar as and when
commitments for the Facility are received from Lenders only if and to the extent
that each such Lender becomes (i) party to this Commitment Letter as an
additional “Commitment Party” pursuant to a joinder agreement or other
documentation reasonably satisfactory to the Arranger and you (each a “Joinder
Agreement”) or (ii) party to the applicable Credit Documentation as a “Lender”
thereunder. Notwithstanding the Arranger’s right to syndicate the Facility and
receive commitments with respect thereto, except with respect to any portion of
MSSF’s commitments hereunder which has been assigned to Lenders who have either
executed Joinder Agreements or become party to the applicable Credit

 

2



--------------------------------------------------------------------------------

Documentation as described above, MSSF shall not be relieved, released or
novated from its commitments hereunder (including its obligation to fund under
the Facility on the Closing Date in accordance with the terms and conditions set
forth in this Commitment Letter) in connection with any syndication, assignment
or participation of the Facility, until the funding of the Facility has occurred
on the Closing Date.

The Arranger intends to commence syndication efforts promptly following the
execution of this Commitment Letter by the parties hereto, and you agree to use
your commercially reasonable efforts to actively assist the Arranger in
completing a syndication reasonably satisfactory to the Arranger and you as soon
thereafter as practicable until the date that a Successful Syndication (as
defined in the Fee Letter referred to below) is achieved. Such assistance shall
include, without limitation, (a) your using commercially reasonable efforts to
ensure that the Arranger’s syndication efforts benefit materially from your
existing lending and investment banking relationships, (b) direct contact
between appropriate members of your senior management and advisors, on the one
hand, and the proposed Lenders, on the other hand, at such times during normal
business hours as are mutually agreed, (c) your assistance in the preparation of
a confidential information memorandum (a “Confidential Information Memorandum”)
and other customary marketing materials (other than materials the disclosure of
which would violate any law, rule or regulation or any confidentiality
obligation or waive attorney-client privilege; it being understood that if any
such information is withheld in reliance on this parenthetical in respect of
confidentiality or privilege, you shall advise the Arranger of such fact and
shall, following a reasonable request from the Arranger, use commercially
reasonable efforts to furnish the relevant information by alternative means that
would not violate the relevant obligation of confidentiality or waive the
relevant privilege, including by requesting consent from the applicable
contractual counterparty to disclose any information) to be used in connection
with the syndication by providing information and other customary materials
reasonably requested in connection therewith, (d) your promptly executing one or
more Joinder Agreements in accordance with this Section 2, and (e) the hosting,
with the Arranger, of one or more meetings or conference calls with prospective
Lenders, at reasonable times and locations to be mutually agreed upon, as
reasonably requested by the Arranger. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter and without limiting your
obligations to assist with syndication efforts as set forth herein, (x) none of
the foregoing shall constitute a condition to the commitments hereunder or the
funding under the Facility on the Closing Date and (y) neither the commencement
nor the completion of the syndication of the Facility shall constitute a
condition to the commitments hereunder or the funding under the Facility on the
Closing Date.

Until the date that is the earlier of (a) a Successful Syndication and (b) 60
days after the Closing Date, you agree that without the consent of the Arranger
there shall be no competing offering, placement or arrangement of any commercial
bank or other credit facilities by or on behalf of the Borrower or any of its
subsidiaries or (through the use of the Borrower’s commercially reasonable
efforts in accordance with the Merger Agreement) by any of the Michigan Business
(other than (i) the Permanent Financing, (ii) the Term Loan Facility to the
extent arranged by the Arranger, (iii) ordinary course letter of credit
facilities, overdraft protection, short term working capital facilities,
ordinary course foreign credit facilities (including the renewal, replacement or
refinancing thereof), factoring arrangements, capital leases, issuances of
commercial paper, financial leases, hedging and cash management obligations and
any other similar ordinary course debt, (iv) purchase money and equipment
financings and similar obligations, (v) any amendment, refinancing or renewal of
the Credit Agreement, dated as of September 16, 2014 among the Borrower,
JPMorgan Chase Bank, N.A. as administrative agent and the lenders party thereto
(as amended prior to the date hereof, the “Existing Credit Agreement”);
provided, that (x) any amendment, refinancing or renewal of the Existing Credit
Agreement shall be in consultation with the Arranger and (y) the aggregate
commitments under the Existing Credit Agreement shall not be increased by more
than $100 million, (vi) any indebtedness permitted to be incurred by the
Michigan Business under the Merger Agreement and (vii) any indebtedness of any
Managed Vehicle (as defined in the

 

3



--------------------------------------------------------------------------------

Existing Credit Agreement); provided, that (a) such indebtedness described in
this clause (vii) shall be Non-Recourse Indebtedness (as defined in the Existing
Credit Agreement) and (b) the offering, placement or arrangement of such
indebtedness described in this clause (vii) shall not be syndicated to any
commercial bank market that would in the reasonable opinion of the Arranger be
expected to materially impair the syndication of the Facility.

In addition, you agree to use commercially reasonable efforts to maintain a
public corporate credit rating from S&P and a public corporate family rating
from Moody’s (but in either case no specific rating shall be required), in each
case with respect to the Borrower, prior to the Closing Date.

The Arranger will manage all aspects of the syndication in consultation with
you, including, without limitation, decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate and the
allocations of the commitments among the Lenders and the amount and distribution
of fees among the Lenders, subject to the limitations and requirements set forth
above.

In acting in its capacity as Arranger, the Arranger will have no responsibility
other than to arrange the syndication as set forth herein and shall in no event
be subject to any fiduciary or other implied duties. To assist the Arranger in
its syndication efforts, you agree promptly to prepare and provide to us all
information with respect to the Borrower and its subsidiaries and the
Transactions, including, without limitation, all financial information and
projections (the “Projections”), as the Arranger may reasonably request in
connection with the arrangement and syndication of the Facility.

You agree that, subject to the confidentiality obligations contained herein, the
Arranger may make available any Information (as defined below) and Projections
(collectively, the “Company Materials”) to potential Lenders by posting the
Company Materials on IntraLinks or another similar secure electronic system (the
“Platform”) on a confidential basis in accordance with the Arranger’s standard
syndication practices (including hard copy and via electronic transmissions).
You further agree to assist, at the request of the Arranger, in the preparation
of a version of a Confidential Information Memorandum and other marketing
materials and presentations to be used in connection with the syndication of the
Facility, consisting exclusively of information or documentation that is either
(a) publicly available (or could be derived from publicly available information)
or (b) not material with respect to you, the Michigan Business or your
subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws (all such information and documentation being
“Public Lender Information”). Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender Information.”
You further agree, at our request, to identify any document to be disseminated
by the Arranger to any Lender or potential Lender in connection with the
syndication of the Facility as containing solely Public Lender Information by
clearly and conspicuously marking the same as “PUBLIC” (it being understood that
you shall not otherwise be under any obligation to mark any document as
“PUBLIC”). You acknowledge and agree that, after having been given a reasonable
opportunity to review such documents, the following documents will contain
solely Public Lender Information unless you advise the Commitment Parties that
such material contain Private Lender Information: (i) drafts and final Credit
Documentation; (ii) administrative materials prepared by the Arranger for
potential Lenders (e.g. a lender meeting invitation, allocations and/or funding
and closing memoranda), in each case to the extent approved by you prior to
distribution; and (iii) notification of changes in the terms of the Facility.

3. Information. You hereby represent that (a) all written information (other
than the Projections, forward-looking statements, estimates and general economic
or industry specific information) (the “Information”) that has been or will be
furnished to us or any of our affiliates or any Lender or potential Lender by
you, the Michigan Business, or any of your or its representatives does not or
will not,

 

4



--------------------------------------------------------------------------------

when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which such statements were made, not materially
misleading (when taken as a whole and after giving effect to all supplements and
updates thereto); provided, that such representation with respect to the
Michigan Business prior to the Closing Date is made only to the best of your
knowledge and (b) the Projections, estimates and forward-looking information
that have been or will be made available to us or any of our affiliates or any
Lender or potential Lender by you or any of your representatives have been or
will be prepared in good faith based upon assumptions believed by you to be
reasonable at the time of the delivery of such Projections, estimates and other
forward-looking information (it being understood that such Projections are
subject to significant uncertainties and contingencies, any of which are beyond
your control, and that no assurance can be given that any particular Projection
will be realized). If at any time, any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will (and with respect to the Michigan Business, use your
commercially reasonable efforts to) promptly supplement, or cause to be
supplemented, the Information and Projections so that (to the best of your
knowledge with respect to the Michigan Business prior to the Closing Date) such
representations will be correct in all material respects at such time until
(i) if a Successful Syndication has been achieved by the Closing Date, the
Closing Date or (ii) if a Successful Syndication has not been achieved by the
Closing Date, the earlier of (x) the achievement of a Successful Syndication and
(y) 60 days after the Closing Date. You acknowledge that we will be entitled to
use and rely on the Information and Projections without independent verification
thereof.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and our affiliates may agree. You acknowledge that we may share with any
of our affiliates, and such affiliates may share with us, any information
related to the Transactions, you and your subsidiaries or the Michigan Business
or any of the matters contemplated hereby in connection with the Transactions,
in each case on a confidential basis.

4. Fees. As consideration for our commitment hereunder and the Arranger’s
agreement to perform the services described herein, you agree to pay (when due
and payable) the non-refundable fees set forth in the Term Sheet and in the Fee
Letter delivered herewith from MSSF to you relating to the Facility and dated
the date hereof (the “Fee Letter”).

5. Conditions Precedent. Our commitments and agreements hereunder are subject
solely to those conditions specified in Exhibit B; it being understood that
there are no conditions (implied or otherwise) to the commitments hereunder
(including compliance with the terms of the Commitment Letter, the Fee Letter
and the Credit Documentation) other than those that are expressly stated in
Exhibit B to be conditions to the funding under the Facility on the Closing Date
(and upon satisfaction or waiver of such conditions, the funding requested by
you under the Facility shall occur). Notwithstanding anything in this Commitment
Letter, the Fee Letter, the Credit Documentation or any other letter agreement
or other undertaking to the contrary, (a) the only representations and
warranties the accuracy of which shall be a condition to availability of the
Facility on the Closing Date shall be (i) the Merger Agreement Representations
(as defined below) and (ii) the Specified Representations (as defined below) and
(b) the terms of the Credit Documentation shall be in a form such that they do
not impair availability of the Facility on the Closing Date if the conditions
expressly set forth in Exhibit B hereto are satisfied.

For purposes of the previous paragraph, (a) “Merger Agreement Representations”
means the representations and warranties made by or on behalf of or related to
the Michigan Business in the Merger Agreement as are material to the interests
of the Lenders, but only to the extent that you (or your applicable subsidiary)
have the right to terminate your (or its) obligation to consummate the Merger

 

5



--------------------------------------------------------------------------------

Transactions under the Merger Agreement or the right not to consummate the
Merger Transactions pursuant to the Merger Agreement as a result of a breach of
such representations and warranties and (b) “Specified Representations” means
the representations and warranties of the Borrower set forth in the Credit
Documentation relating to corporate or other organizational existence of the
Borrower and each Guarantor (as defined in the Term Sheet); organizational power
and authority (as to execution, delivery and performance of the Credit
Documentation) of the Borrower and each Guarantor; the due corporate
authorization, execution and delivery of the Credit Documentation by the
Borrower and each Guarantor; enforceability and governmental authorizations, in
each case, as it relates to entering into and performance of the Credit
Documentation by the Borrower and each Guarantor; the Credit Documentation not
conflicting with (i) organizational documents or (ii) any agreement or
instrument governing committed or outstanding Material Indebtedness (as defined
in the Existing Credit Agreement) of the Borrower (in the case of this clause
(ii), without giving effect to any “material adverse effect” qualification);
solvency as of the Closing Date (after giving effect to the Transactions) of the
Parent and its subsidiaries on a consolidated basis (such representation and
warranty to be consistent with the solvency certificate in the form set forth in
Annex I to Exhibit B); Federal Reserve margin regulations; Investment Company
Act; use of proceeds in violation of OFAC and FCPA; and anti-money laundering
laws. The provisions in this Section 5 are referred to as the “Limited
Conditionality Provisions.”

6. Indemnity and Expenses; Other Activities. You agree (a) to indemnify and hold
harmless each Commitment Party and its affiliates and each officer, director,
employee, advisor and agent of each Commitment Party or its affiliates (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Facility,
the use of the proceeds thereof, the Transactions or any related transaction or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto and
regardless of whether brought by a third party or by you or any of your
affiliates (any of the foregoing, a “Proceeding”), and to reimburse each
indemnified person upon written demand for any reasonable and documented
out-of-pocket expenses incurred in connection with investigating, defending,
preparing to defend or participating in any such Proceeding, including the
reasonable fees and expenses of one common counsel, of reasonably required local
counsel (limited to one such local counsel in each jurisdiction) plus one
reasonably required insurance regulatory counsel and, solely in the case of an
actual or potential conflict of interest, of one additional counsel (and if
reasonably required, one local counsel in each jurisdiction) to each group of
similarly situated affected indemnified persons taken as a whole; provided,
further, that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they (i) are found by a final, non-appealable judgment of a court of competent
jurisdiction to result directly from (A) the willful misconduct, bad faith or
gross negligence of such indemnified person or any Related Person (as defined
below) thereof or (B) a material breach by such indemnified person or any
Related Person thereof of its obligations under this Commitment Letter or the
Fee Letter, or (ii) result from a dispute solely among indemnified persons that
does not involve an act or omission by you or any of your affiliates and are not
brought against such indemnified person in such capacity as an agent or arranger
or similar role under the Facility, and (b) to reimburse each Commitment Party
and its affiliates upon written demand for all reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable and documented
fees, charges and disbursements of counsel) incurred in connection with the
Facility and any related documentation (including, without limitation, this
Commitment Letter, the Fee Letter and the Credit Documentation) or the
administration, amendment, modification or waiver thereof and in connection with
the enforcement of any of its rights and remedies hereunder; provided, that you
shall only be obligated to reimburse the Commitment Parties and their affiliates
for the reasonable fees and expenses of one common counsel, of reasonably
required local counsel (limited to one such local counsel in each jurisdiction)
plus one reasonably required insurance regulatory counsel and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and if reasonably required, one local counsel in

 

6



--------------------------------------------------------------------------------

each jurisdiction plus one reasonably required insurance regulatory counsel) to
the affected indemnified person. Notwithstanding any other provision of this
Commitment Letter, no indemnified person shall be liable for any damages arising
from the use by unintended recipients of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent they are found by a final, non-appealable judgment
of a court of competent jurisdiction to result directly from (x) the willful
misconduct, bad faith or gross negligence of such indemnified person or any
Related Person thereof or (y) material breach by such indemnified person or any
Related Person thereof of its obligations under this Commitment Letter or the
Fee Letter. None of you or your affiliates, the Michigan Business, the
Commitment Parties or any other indemnified party shall be liable for any
special, indirect, consequential or punitive damages in connection with the
Commitment Letter, the Fee Letter, the Facility, the use of the proceeds
thereof, the Transactions or any related transaction; provided, that nothing in
this sentence shall limit your indemnity and reimbursement obligations set forth
herein to the extent such special, indirect, consequential or punitive damages
are included in any third party claim in connection with which such indemnified
person is entitled to indemnification or reimbursement hereunder. For purposes
hereof, a “Related Person” of an indemnified person means (a) any controlling
person, controlled affiliate or subsidiary of such indemnified person, (b) the
respective directors, officers or employees of such indemnified person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such indemnified person or any of its
subsidiaries, controlled affiliates or controlling persons, in the case of this
clause (c), acting on behalf of or at the instructions of such indemnified
person, controlling person or such controlled affiliate.

You will not, without the prior written consent of the indemnified persons (such
consent not to be unreasonably withheld or delayed), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified person is a party thereto) unless such settlement, compromise,
consent or termination (a) includes an unconditional release of each indemnified
person from all liability arising out of such Proceeding and (b) does not
include a statement as to, or an admission of, fault, culpability, or a failure
to act by or on behalf of such indemnified person. You will not be liable for
any settlement, compromise, consent or termination of any pending or threatened
Proceeding effected without your prior written consent (which shall not be
unreasonably withheld or delayed); provided, however, that if a Proceeding is
settled, compromised, consented to or terminated with your prior written consent
or if there is a final judgment in any such Proceeding, you agree to indemnify
and hold harmless each indemnified person to the extent and in the manner set
forth above. The provisions of this paragraph and the immediately preceding
paragraph shall be superseded by the indemnity and expense provisions of the
Credit Documentation after the Closing Date to the extent covered thereby.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you may have conflicting interests or a commercial
or competitive relationship with and otherwise. In particular, you acknowledge
that Morgan Stanley & Co. LLC (“MS&Co.”) is acting as a buy-side financial
advisor to you in connection with the Transactions. You agree not to assert or
allege any claim based on actual or potential conflict of interest arising or
resulting from, on the one hand, the engagement of MS&Co. in such capacity and
our obligations hereunder, on the other hand. No Commitment Party will use
confidential information obtained from you by virtue of the transactions
contemplated hereby or other relationships with you in connection with the
performance by the Commitment Parties of services for other companies, and no
Commitment Party will furnish any such information to other companies or their
advisors. You also acknowledge that no Commitment Party has any obligation to
use in connection with the transactions contemplated hereby, or to furnish to
you, confidential information obtained from other companies. You acknowledge
that each Commitment Party is acting pursuant to a contractual relationship on
an arm’s length basis, and the parties hereto do not

 

7



--------------------------------------------------------------------------------

intend that any Commitment Party or its affiliates act or be responsible as a
fiduciary to you, your management, stockholders, creditors or any other person.
You hereby expressly disclaim any fiduciary relationship and agree that you are
responsible for making your own independent judgments with respect to any
transactions (including the Transactions) entered into between you and the
Commitment Parties. You also acknowledge that no Commitment Party has advised
and none is advising you as to any legal, accounting, regulatory or tax matters,
and that you are consulting your own advisors concerning such matters to the
extent you deem appropriate.

7. Governing Law, etc. This Commitment Letter shall be governed by, and
construed in accordance with, the law of the State of New York; provided that
the laws of the State of Delaware shall govern in determining (i) whether the
Merger Transactions have been consummated in accordance with the terms of the
Merger Agreement, (ii) whether a Parent Material Adverse Effect (as defined in
Exhibit B) has occurred and (iii) compliance with any Merger Agreement
Representations. The parties hereto hereby waive any right they may have to a
trial by jury with respect to any claim, action, suit or proceeding arising out
of or contemplated by this Commitment Letter. The parties hereto submit to the
exclusive jurisdiction of the federal and New York State courts located in the
County of New York in connection with any dispute related to, contemplated by,
or arising out of this Commitment Letter and agree that any service of process,
summons, notice or document by registered mail addressed to such party shall be
effective service of process for any suit, action or proceeding relating to any
such dispute. The parties hereto irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and agree that any final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and may be enforced in
other jurisdictions by suit upon the judgment or in any other manner provided by
law.

8. PATRIOT Act. We hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (October 26, 2001), as amended)
(the “PATRIOT Act”), the Commitment Parties and the other Lenders may be
required to obtain, verify and record information that identifies you and each
Guarantor, which information includes your and each such Guarantor’s name and
address, and other information that will allow the Commitment Parties and the
other Lenders to identify you and each Guarantor in accordance with the PATRIOT
Act. This notice is given in accordance with the requirements of the PATRIOT Act
and is effective for each Commitment Party and the other Lenders.

9. Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your and your affiliates’ respective officers,
directors, employees, stockholders, partners, members, accountants, attorneys,
agents and advisors who are directly involved in the consideration of this
matter on a confidential and need-to-know basis, (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law,
regulation, compulsory legal process or as requested by a governmental authority
(in which case you agree to the extent permitted under applicable law to inform
us promptly thereof), (c) this Commitment Letter (including the Term Sheet) and
the contents thereof (but not the Fee Letter or the contents thereof) may be
disclosed to seller of the Michigan Business and its officers, directors,
employees, accountants, attorneys, agents, stockholders, partners, controlling
persons, representatives and advisors in connection with their consideration of
the Transactions on a confidential and need-to-know basis, (d) after your
acceptance of this Commitment Letter and the Fee Letter, you may disclose this
Commitment Letter (but not the Fee Letter) in filings with the United States
Securities and Exchange Commission (“SEC”) and other applicable regulatory
authorities and stock exchanges, as required by law, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter, or the transaction contemplated thereby
or enforcement hereof and thereof and (f) if the Arranger consents to such
disclosure. In addition, you may disclose (i) this Commitment Letter and the
contents hereof to any rating agency on a confidential basis, (ii) this
Commitment Letter and the contents

 

8



--------------------------------------------------------------------------------

hereof in any syndication of the Facility or in any confidential information
memorandum, prospectus or offering memorandum related to any Permanent Financing
issued in lieu of the Facility or in any public filing (including documents
furnished) relating to the Transactions, (iii) the aggregate amount of fees and
other compensation under the Facility (but without disclosing any specific fees,
flex or other economic terms set forth in the Fee Letter) aggregated with the
other fees and compensation for the Transactions as part of projections, pro
forma information or generic disclosure of aggregate sources and uses related to
the Transactions in any syndication of the Facility or in any prospectus or
offering memorandum related to any securities issued in lieu of the Facility or
in any filings with (including documents furnished to) the Securities Exchange
Commission to the extent required by law or regulation, in each case to the
extent customary, (iv) the Fee Letter to the seller of the Michigan Business and
its officers, directors, employees, attorneys, accountants, agents,
representatives and advisors, in each case in connection with the Transactions,
on a confidential and need-to-know basis and redacted in a manner reasonably
acceptable to the Arranger and (v) the Fee Letter and the contents thereof on a
confidential basis after the Closing Date to the Borrower’s auditors for
customary accounting purposes, including accounting for deferred financing
costs. The foregoing restrictions shall cease to apply in respect of the
existence and contents of this Commitment Letter (but not in respect of the Fee
Letter and its contents) on the earliest of (x) the date (if any) on which this
Commitment Letter is publicly filed by the Borrower in accordance with clause
(d) of this paragraph, (y) the Closing Date and (z) the date that is two years
following the termination of this Commitment Letter in accordance with its
terms.

Each Commitment Party will treat as confidential all non-public and confidential
information provided to it by you or on your behalf hereunder and shall use all
non-public and confidential information received by it in connection with the
Transactions solely for the purposes of providing the services that are the
subject of this Commitment Letter or the Fee Letter; provided, that nothing
herein shall prevent such person from disclosing any such information (a) to any
Lenders or participants or prospective Lenders or participants and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to you or your obligations under the Facility (collectively, “Specified
Counterparties”), (b) to its affiliates and officers, directors, employees,
accountants, attorneys, agents and advisors (collectively, the
“Representatives”) who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information and
are bound to maintain the confidentiality of such information, (c) as may be
compelled or requested in a judicial or administrative proceeding or as
otherwise required by law or requested by a governmental authority (in which
case such person (i) shall limit such disclosure to the extent necessary to
comply with such order, regulation, law or request and (ii) agrees to the extent
permitted under applicable law to inform you promptly thereof), (d) to any
rating agency on a confidential basis; provided, that any disclosure of material
non-public information shall require your prior approval, (e) in connection with
an audit or examination by any state, federal or foreign authority or examiner
regulating banks or banking, (f) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter,
the Fee Letter, or the transaction contemplated thereby or enforcement hereof
and thereof and (g) to the extent such confidential information becomes publicly
available (i) other than as a result of a breach of this provision or (ii) to it
from a source, other than you, which it has no reason to believe has any
confidentiality or fiduciary obligation to you, your affiliates or the Michigan
Business with respect to such information; provided, that the disclosure of any
such information to any Lenders or prospective Lenders or participants or
prospective participants or Specified Counterparties referred to above shall be
made subject to the acknowledgment and acceptance by such Lender or prospective
Lender or participant or prospective participant or Specified Counterparty that
such information is being disseminated on a confidential basis in accordance
with the standard syndication process of the Arranger or customary market
standards for dissemination of such types of information; provided, further,
that the foregoing obligations of the Commitment Parties shall remain in effect
until the earlier of (x) the first anniversary of the date hereof, and (y) the
execution and delivery of the Credit Documentation by the

 

9



--------------------------------------------------------------------------------

parties thereto, at which time any confidentiality undertaking in the Credit
Documentation shall supersede the provisions in this paragraph.

10. Miscellaneous. This Commitment Letter shall not be assignable by you without
our prior written consent (and any purported assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons.
We may assign our commitments and agreements hereunder, in whole or in part,
(i) to any of our affiliates (provided, that, except in the case of assignments
between MSSF and Morgan Stanley Bank, N.A. or between Commitment Parties which
are affiliates of each other, no assigning Commitment Party shall be released
from the portion of its commitment hereunder so assigned to the extent such
affiliate fails to fund the portion of the commitment assigned to it on the
Closing Date notwithstanding the satisfaction of the conditions to such funding
set forth herein) and (ii) subject to the applicable requirements set forth in
Section 2 above, to any proposed Lender prior to the Closing Date. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and us. This Commitment Letter may be executed in any
number of counterparts, each of which shall be an original, and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this Commitment Letter by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter are the only agreements that have been entered into
among us with respect to the Facility and set forth the entire understanding of
the parties with respect thereto. No individual has been authorized by any
Commitment Party or its affiliates to make any oral or written statements that
are inconsistent with this Commitment Letter or the Fee Letter. As used in this
Commitment Letter and the Fee Letter, the term “affiliate” includes our lending
partners.

The information, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Fee Letter shall remain in full force and effect regardless of
whether the Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or our commitments
hereunder except that the information and syndication provisions shall not
survive if the commitments and undertakings of the Commitment Parties are
terminated prior to the effectiveness of the Facility; provided, that your
obligations under this Commitment Letter, other than those pursuant to
syndication, clear markets and confidentiality, shall automatically terminate
and be superseded by the Credit Documentation (to the extent covered thereby)
upon the Closing Date, and (to the extent so covered) you shall be released from
all liability in connection therewith at such time. You may terminate this
Commitment Letter and/or our commitments hereunder at any time subject to the
provisions of the immediately preceding sentence.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and the Fee Letter by returning to us executed
counterparts hereof and of the Fee Letter, together with a copy of the fully
executed Merger Agreement, prior to the earlier of (i) 9:00 a.m. (New York City
time) on October 18, 2017 and (ii) the time of the public announcement of the
Merger Transactions. If the Commitment Letter and Fee Letter have not been
executed and returned, together with a copy of the fully executed Merger
Agreement, as described in the preceding sentence by such earlier time, then the
Commitment Parties’ offer hereunder shall terminate at such earlier time. After
your execution and delivery to us of this Commitment Letter and the Fee Letter,
our outstanding commitments with respect to the Facility in this Commitment
Letter shall automatically terminate upon the earliest to occur of (i) the
execution and delivery of the credit agreement for the Facility by all parties
thereto, (ii) October 17, 2018, (iii) the closing of the Merger Transactions
without the use of the Facility and (iv) the valid termination of the Merger
Agreement in accordance with its terms (the earliest of clauses (ii) through
(iv) being the “Commitment Termination Date”); provided, that the termination of
any

 

10



--------------------------------------------------------------------------------

Commitment pursuant to this sentence shall not prejudice your rights and
remedies with respect to any breach of this Commitment Letter or the Fee Letter
that occurred prior to any such termination.

Each of the parties hereto agrees that this Commitment Letter and the Fee Letter
are binding and enforceable agreements with respect to the subject matter
contained herein and therein, including an agreement to negotiate in good faith
the Credit Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder by the Commitment Parties are subject only to conditions
precedent set forth in Exhibit B.

[Signature Pages Follow]

 

 

11



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title: Authorized Signatory

[Signature Page to Project Michigan Bridge Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

ASSURANT, INC. By:  

/s/ Alan Colberg

  Name: Alan Colberg   Title: President and Chief Executive Officer

[Signature Page to Project Michigan Bridge Commitment Letter]

 

 



--------------------------------------------------------------------------------

Exhibit A

PROJECT MICHIGAN

364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

Summary of Terms and Conditions

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

I.       THE PARTIES

 

         Borrower:

   Assurant, Inc. (the “Borrower”).

         Guarantors:

   All obligations of the Facility shall be guaranteed by (a) Parent and
(b) each existing and future subsidiary of Parent (other than foreign
subsidiaries of the Borrower and any Managed Vehicle) including, without
limitation, the Michigan Business (but only under this clause (b) if (i) it
incurs, borrows or guarantees any Material Indebtedness (other than intercompany
indebtedness) or (ii) otherwise agreed by the Arranger and the Borrower that it
should provide a guarantee); provided that Parent and any subsidiary shall not
be required to provide any such guarantee prior to the date which is the earlier
of (x) 60 days after the Closing Date (or such later date as the Administrative
Agent reasonably may agree) and (y) the date (not earlier than the Closing Date)
on which Parent or the applicable subsidiary incurs, borrows or guarantees any
committed or outstanding Material Indebtedness (other than intercompany
indebtedness). Each such guarantor of the Facility is referred to herein as a
“Guarantor”.

         Sole Lead Arranger

         and Sole Bookrunner:

   Morgan Stanley Senior Funding, Inc. (“MSSF”) will act as sole lead arranger
and sole bookrunner for the Facility (in such capacities, the “Arranger”).

         Administrative Agent:

   MSSF will act as the sole and exclusive administrative agent for the Facility
(in such capacity, the “Administrative Agent”).

         Lenders:

   A syndicate of banks, financial institutions and other entities, including
MSSF and/or any of its affiliates, arranged by the Arranger in accordance with
the syndication provisions of the Commitment Letter (collectively, the
“Lenders”).

II.     THE FACILITY

         Type and Amount of Facility:

   364-day senior unsecured bridge term loan facility in the amount of
$1.0 billion (the “Facility”).

 

A-1



--------------------------------------------------------------------------------

         Availability:

   The loans (the “Loans”) shall be made in a single drawing by the Borrower on
the Closing Date and any undrawn commitments under the Facility (the
“Commitments”) shall automatically be terminated on the Closing Date.

         Maturity:

   The Loans shall mature and be payable in full on the date that is 364 days
after the Closing Date.

         Purpose:

   The proceeds of the Loans shall be used to finance the Transactions and fees
and expenses in connection therewith.

III.    CERTAIN PAYMENT PROVISIONS

         Fees and Interest Rates:

   As set forth on Annex I to this Exhibit A.

         Optional Prepayments /

         Commitment Reductions:

   The Loans may be prepaid, and the Commitments may be reduced, by the Borrower
without premium or penalty (other than the payment of customary LIBO Rate
breakage amounts) in minimum amounts to be agreed upon. Any optional prepayment
of the Loans may not be reborrowed.

         Mandatory Prepayments / Commitment Reductions:

   The following amounts shall be applied to prepay the Loans (and, prior to the
Closing Date, the Commitments, pursuant to the Commitment Letter and Credit
Documentation, shall be automatically and permanently reduced by such amounts):
  

(a)    100% of the net cash proceeds (including into escrow) of any borrowing,
sale or issuance of any debt securities, loans or other debt financing (other
than Excluded Debt (as defined below)) and any equity securities or
equity-linked securities (other than (i) issuances pursuant to employee stock
plans and retirement plans or issued as compensation to officers and/or
non-employee directors and (ii) issuances of directors’ qualifying shares and/or
other nominal amounts required to be held by persons other any member of the
Arbor Group (as defined below) under applicable law) by any member of the Arbor
Group, in each case on or after the date of the Commitment Letter; and

 

A-2



--------------------------------------------------------------------------------

  

(b)    100% of the net cash proceeds, whether in cash or cash equivalents (which
are above (x) $25 million for any single transaction or a series of related
transactions and (y) $100 million in the aggregate), of any asset sale or other
disposition (including as a result of a casualty or condemnation event) by any
member of the Arbor Group (to the extent not reinvested within 9 months
following receipt or, in the case of a casualty or condemnation event, such
longer period as may be reasonably required to reinstate or repair the affected
asset), except for (i) the unwinding of hedging arrangements, (ii) disposition
of accounts receivable as part of collection, (iii) the sale of inventory,
investments or other assets in the ordinary course of business or (iv) sales or
dispositions among members of the Arbor Group, in each case on or after the date
of the Commitment Letter.

  

For the purpose hereof:

 

“Arbor Group” means (i) prior to the Closing Date, the Borrower and its
subsidiaries, and (ii) on and following the Closing Date, the Borrower, Parent
and their respective subsidiaries.

 

“Excluded Debt” means (i) intercompany debt among members of the Arbor Group,
(ii) credit extensions under the Existing Credit Agreement or any refinancing
thereof up to the existing commitments thereunder as of the date of the
Commitment Letter plus $100 million, (iii) commercial paper issuances,
(iv) ordinary course letter of credit facilities, overdraft protection, short
term working capital facilities, ordinary course foreign credit facilities
(including the renewal, replacement or refinancing thereof), factoring
arrangements, capital leases, financial leases, hedging and cash management
obligations and any other similar ordinary course debt, (v) purchase money and
equipment financings and similar obligations, (vi) loans borrowed under any
Qualifying Committed Financing (as defined below) to the extent the commitments
in respect of such loans have previously been applied to reduce the Commitments,
(vii) the Term Loan Facility in an aggregate principal amount up to
$350 million, (viii) any indebtedness of any Managed Vehicle (as defined in the
Existing Credit Agreement), provided, that such indebtedness shall be
Non-Recourse Indebtedness (as defined in the Existing Credit Agreement) and
(ix) other debt (excluding any Permanent Financing) in an aggregate principal
amount up to $100 million.

 

A-3



--------------------------------------------------------------------------------

   If the Borrower or any of its subsidiaries enters into any committed but
unfunded term loan or private placement agreement (other than the Term Loan
Facility in an aggregate principal amount up to $350 million) in connection with
financing the Transactions (a “Qualifying Committed Financing”) with conditions
to availability thereunder which are no more restrictive on the Borrower than
the conditions to availability of the Facility as reasonably determined by the
Borrower upon entering into such Qualifying Committed Financing, then the
Commitments shall be automatically reduced by the committed principal amount of
such Qualifying Committed Financing on the date of execution of the definitive
loan or other applicable agreement with respect thereto.    The Borrower shall
notify the Administrative Agent within two business days of receipt of the
foregoing amounts or within two business days of entering into any Qualifying
Committed Financing.    Any mandatory prepayment of the Loans may not be
reborrowed.    All voluntary and mandatory prepayments of Loans and reductions
of commitments with respect to the Facility as set forth above shall be
allocated among the Lenders on a pro rata basis (or, as between Lenders that are
affiliated with each other, allocated between them as they and the Arranger may
otherwise determine).

IV.   CERTAIN CONDITIONS

         Conditions to Availability of Loans:

   Subject to the Limited Conditionality Provisions, the Facility shall be
available on the date (the “Closing Date”) occurring not later than the
Commitment Termination Date on which the conditions precedent set forth in
Exhibit B attached hereto are satisfied.

 

A-4



--------------------------------------------------------------------------------

V.     CERTAIN DOCUMENTATION MATTERS

         Documentation Principles:

   The Credit Documentation will be drafted by counsel to the Arranger and
negotiated in good faith by the Borrower and the Commitment Parties giving
effect to the Limited Conditionality Provisions and will contain representations
and warranties, covenants, events of default and other provisions which, in each
case, are substantially similar to the Existing Credit Agreement with
modifications consistent with the Commitment Letter and this Term Sheet and
otherwise reflecting the reasonable administrative and operational requirements
of the Administrative Agent (collectively, the “Documentation Principles”);
provided that, (i) the representations and warranties made on the Closing Date
and (ii) the covenants and events of default on and after the Closing Date
shall, in each case, apply to Parent and its subsidiaries.

         Representations and Warranties:

   Substantially the same as the Existing Credit Agreement and in each case to
be made on the date of the Credit Documentation (other than solvency) and on the
Closing Date; provided, that (without limiting the foregoing) the
representations and warranties shall include customary representations with
respect to (i) the solvency of the Parent and its subsidiaries taken as a whole
(with solvency to be defined in a manner consistent with the certificate set out
as Annex I to Exhibit B) and (ii) compliance with anti-money laundering laws (to
be reasonably agreed, and subject to a material adverse effect qualification
with respect to the Michigan Business). It is understood that the Commitments of
the Lenders and the making of Loans thereunder on the Closing Date shall not be
conditioned on the accuracy or correctness of any representation or warranty
other than as referred to in paragraph 8 of Exhibit B.

         Affirmative and Negative Covenants:

   Substantially the same as the Existing Credit Agreement; provided, that the
covenants shall (i) include a customary covenant with respect to compliance with
anti-money laundering laws, (ii) provide for reporting by Parent and its
subsidiaries on a consolidated basis and (iii) include such other modifications
as may be needed to permit the consummation of the Merger Transactions without
giving effect to any minimum ratings requirement or other conditions precedent
beyond those set forth in Exhibit B (including the incurrence and repayment of
any unsecured indebtedness by Parent in connection with the Merger Transactions,
to the extent that such indebtedness is both incurred and thereafter repaid on
the Merger Transactions Closing Date), including the operational and strategic
requirements of Parent and its subsidiaries after giving effect to the
Transactions (each to be reasonably agreed and in any event no less restrictive
on the Parent and its subsidiaries than what is included in the Existing Credit
Agreement, as amended, restated, supplemented, replaced, or otherwise modified
prior to the

 

A-5



--------------------------------------------------------------------------------

   Closing Date (the “Closing Date Existing Credit Agreement”)).

         Financial Covenants:

  

Following the making of the Loans on the Closing Date:

 

(a) Maximum Indebtedness to Capitalization Ratio. The Indebtedness to
Capitalization Ratio of Parent and its subsidiaries (including the Borrower) as
of the last day of any Fiscal Quarter will not be permitted to exceed 0.35 to
1.0.

 

(b) Minimum Consolidated Adjusted Net Worth. The Consolidated Adjusted Net Worth
of Parent and its subsidiaries (including the Borrower) will not at any time be
permitted to be less than the sum of (a) an amount equal to 70% of the
Consolidated Adjusted Net Worth of Parent and its subsidiaries on the Closing
Date, (b) 25% of Consolidated Net Income for each Fiscal Quarter (beginning with
the first full Fiscal Quarter ending after the Closing Date) for which
Consolidated Net Income (measured at the end of each such Fiscal Quarter) is a
positive amount and (c) 25% of the net cash proceeds received by Parent or any
of its subsidiaries (including the Borrower) after the Closing Date from any
capital contribution to, or issuance of any Capital Stock, Disqualified Capital
Stock and Hybrid Securities (but only to the extent such Capital Stock,
Disqualified Capital Stock and Hybrid Securities are included, at the time of
issuance thereof, in Consolidated Adjusted Net Worth pursuant to the definition
thereof) of, Parent or any subsidiary (but excluding any issuance by a
subsidiary to Parent or to a wholly-owned subsidiary, and any capital
contribution by Parent or a subsidiary to a wholly-owned subsidiary).

 

Capitalized terms used above shall each have substantially the same definitions
as contained in the Existing Credit Agreement; provided that, if on the Closing
Date any of the financial covenants in the Closing Date Existing Credit
Agreement are more restrictive than that which is set forth in the Existing
Credit Agreement, then the Facility shall be deemed modified to be substantially
the same as such financial covenants in the Closing Date Existing Credit
Agreement.

         Events of Default:

   Substantially the same as the Existing Credit Agreement, with such
modifications to the definition of “Change of Control” as may be needed to
permit consummation of the Transactions, including the operational and strategic
requirements of Parent and its subsidiaries after giving effect to the
Transactions (each to be reasonably agreed and in any event no less restrictive
on the Parent and its subsidiaries than what is included in the Closing Date
Existing Credit Agreement).

 

A-6



--------------------------------------------------------------------------------

   Without limiting (and subject to) the conditions set forth in Exhibit B, the
Lenders shall not be entitled to terminate the Commitments prior to the Closing
Date unless (a) any fees or expenses required to be paid pursuant to this
Commitment Letter or the Fee Letter have not been paid within three business
days after such fees or expenses are due and payable in accordance with the
terms thereof or (b) an event of default under sections 7.6, 7.7 and 7.9
(bankruptcy/insolvency/dissolution events, but solely with respect to the
Borrower) under the Existing Credit Agreement has occurred and is continuing.
The acceleration of the Loans shall be permitted at any time after they have
been funded only to the extent that an event of default is outstanding and
continuing at such time.

         Voting:

   Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not less than a majority of the aggregate amount
of the Loans and Commitments, except that the consent of (i) each Lender
directly affected thereby shall also be required with respect to (a) reductions
in the amount or extensions of the scheduled date of final maturity of any Loan,
(b) reductions in the rate of interest or any fee or extensions of any due date
thereof, (c) increases in the amount or extensions of the expiry date of such
Lender’s commitment, (d) modifications to the pro rata provisions of the Credit
Documentation and (e) modifications to any of the voting percentages and (ii)
100% of the Lenders shall be required with respect to releases of any Guarantor
from its guarantee.

         Defaulting Lender:

   The Credit Documentation shall contain “Defaulting Lender” provisions
substantially consistent with the corresponding provisions of the Existing
Credit Agreement.

         Assignments and

         Participations:

   The Lenders shall be permitted to assign (other than to the Borrower and its
affiliates) all or a portion of their Loans and Commitments with the consent,
not to be unreasonably withheld or delayed, of (a) the Borrower, unless (i) the
assignee is a Lender, an affiliate of a Lender or, only with respect to an
assignment made after the Closing Date, an approved fund, (ii) a payment or
bankruptcy event of default under the Credit Documentation has occurred and is
continuing or (iii) such consent is not required pursuant to the syndication
provisions of the Commitment Letter, and (b) the Administrative Agent, unless a
Loan is being assigned to an existing Lender, an affiliate thereof or, only with
respect to an assignment made after the Closing Date, an approved fund. In the
case of partial assignments (other than to another Lender or to an affiliate of
a Lender), the minimum assignment amount shall be $5 million, unless otherwise
agreed by the Borrower (unless an event of default under the Credit
Documentation has occurred and is continuing) and the Administrative Agent. If
the consent of the

 

A-7



--------------------------------------------------------------------------------

   Borrower is required in connection with any assignment, the Borrower shall be
deemed to have provided such consent unless it has notified the Administrative
Agent of its refusal to give such consent within five business days of receiving
written request for its consent to such assignment.    The Lenders shall also be
permitted to sell participations in their Loans subject to restrictions
consistent with the Documentation Principles and in accordance with applicable
law. Participants shall have the same (but no greater) benefits as the Lenders
with respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to those matters with respect to which the
affirmative vote of the specific Lender from which it purchased its
participation would be required as described under “Voting” above.    Pledges of
Loans in accordance with applicable law shall be permitted without restriction.
Promissory notes shall be issued under the Facility only upon request.

         Yield Protection:

   The Credit Documentation shall contain customary provisions (a) protecting
the Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law (provided, that for
the purposes of determining a change in law, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III, and all requests, rules, guidelines
or directives promulgated under, or issued in connection with, either of the
foregoing, shall be deemed to have been introduced or adopted after the date of
the Credit Documentation, regardless of the date enacted, adopted or issued) and
from changes in withholding or other taxes (other than franchise or income
taxes) and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any payment or prepayment of a LIBOR Loan
(as defined in Annex I) on a day other than the last day of an interest period
with respect thereto or any failure to borrow a LIBOR Loan on the date specified
in the applicable borrowing notice.

         Expenses and

         Indemnification:

   The Borrower shall pay (a) all reasonable and documented out-of-pocket
expenses of the Administrative Agent and the Arranger associated with the
syndication of the Facility and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (limited, in the case of counsel, to the reasonable and
documented fees, disbursements and other charges of one common counsel and
reasonably required local counsel (limited to one such counsel in each
jurisdiction) plus one reasonably required insurance regulatory counsel) and
(b) all reasonable and documented out-of-pocket expenses of the Administrative
Agent and the Lenders (including, without limitation, the reasonable

 

A-8



--------------------------------------------------------------------------------

   and documented fees, disbursements and other charges of one common counsel
for similarly situated parties and reasonably required local counsel (limited to
one such counsel in each jurisdiction) plus one reasonably required insurance
regulatory counsel and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and if reasonably required, one local
counsel in each jurisdiction plus one reasonably required insurance regulatory
counsel) to the affected indemnified person), in connection with the enforcement
of the Credit Documentation.    The Administrative Agent, the Arranger and the
Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof (except to the extent they (i) are found by a
final, non-appealable judgment of a court of competent jurisdiction to result
from (A) the gross negligence, bad faith or willful misconduct of such
indemnified party or any Related Person thereof or (B) or a material breach by
such indemnified person or any Related Person thereof of its obligations under
the Credit Documentation or (ii) result from a dispute solely among indemnified
parties that does not involve an act or omission by the Borrower or any of its
affiliates and are not brought against such indemnified party in such capacity
as an agent or arranger or similar role under the Facility).

         Governing Law and Forum:

   New York law; provided that the laws of the State of Delaware shall govern in
determining (i) whether the Merger Transactions have been consummated in
accordance with the terms of the Merger Agreement, (ii) whether a Parent
Material Adverse Effect (as defined in Exhibit B) has occurred and
(iii) compliance with any Merger Agreement Representations. The Borrower will
waive the right to trial by jury and will consent to the exclusive jurisdiction
of the state and federal courts located in The Borough of Manhattan, The City of
New York exclusive jurisdiction.

         EU Bail-in Provisions:

   The Facility shall include customary provisions pertaining to EU Bail-In.

         Counsel to the

         Administrative Agent and

         the Arranger:

   Weil, Gotshal & Manges LLP.

 

A-9



--------------------------------------------------------------------------------

Annex I

to Exhibit A

 

  

Interest and Certain Fees

 

     Interest Rate Options:    The Borrower may elect that the Loans bear
interest at a rate per annum equal to:   

(i)     the ABR plus the Applicable Margin; or

  

(ii)    the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means, for any day, a fluctuating rate per annum
equal to the highest of (i) the federal funds effective rate from time to time
plus 0.50%, (ii) the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (the “Prime Rate”) (each change in the Prime Rate to be
effective as of the date of publication in The Wall Street Journal of a “Prime
Lending Rate” that is different from that published on the preceding domestic
business day); provided, that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Lending Rate, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the Prime Lending Rate and (iii) the one month Adjusted LIBO
Rate plus 1.00%. Each change in any interest rate provided for herein based upon
the ABR resulting from a change in the Prime Lending Rate, the federal funds
effective rate or the Adjusted LIBO Rate shall take effect at the time of such
change in the Prime Lending Rate, the federal funds effective rate, or the
Adjusted LIBO Rate, respectively.    “Adjusted LIBO Rate” means the LIBO Rate,
as adjusted for statutory reserve requirements for eurocurrency liabilities (if
any).    “Applicable Margin” means a percentage determined in accordance with
the pricing grid attached hereto as Annex I-A (the “Pricing Grid”).    “LIBO
Rate” means the rate for eurodollar deposits in the London interbank market for
a period of one, two, three or six months, in each case as selected by the
Borrower, appearing on Page LIBOR01 of the Reuters screen; provided, that the
LIBO Rate will be deemed to be not less than 0.00% per annum.



--------------------------------------------------------------------------------

         Interest Payment Dates:

   In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears on the last business day of each March, June, September and
December.    In the case of Loans bearing interest based upon the Adjusted LIBO
Rate (“LIBOR Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

         Commitment Fees:

   The Borrower shall pay, or cause to be paid, commitment fees (the “Commitment
Fees”) to each Lender under the Facility calculated at a rate per annum equal to
17.5 basis points on the daily average undrawn Commitments of such Lender,
accruing during the period commencing on the later of (i) the date this is 60
days following the date of the Commitment Letter and (ii) the date of execution
of the credit agreement for the Facility, payable quarterly in arrears and upon
termination of the Commitments; provided, that any such Commitment Fees shall
accrue without duplication to any Ticking Fees (as defined in the Fee Letter).

         Duration Fees:

   The Borrower shall pay, or cause to be paid, duration fees (the “Duration
Fees”) for the account of each Lender in amounts equal to the percentage as
determined in accordance with the grid below, of the principal amount of the
Loan of such Lender outstanding at the close of business, New York City time, on
each date set forth in the grid below, payable on each such date:

 

Duration Fees

90 days after

Closing Date

 

180 days after

Closing Date

 

270 days after

Closing Date

50 bps

  75 bps   100 bps

 

         Default Rate:

   At any time upon the occurrence and during the continuation of any payment
default, all overdue amounts under the Facility shall bear interest at a rate
per annum equal to (i) in the case of principal of any Loan, 2.00% above the
rate otherwise applicable thereto or (ii) in the case of any other amount, 2.00%
above the rate applicable to ABR Loans, with such interest being payable on
demand.

    Rate and Fee Basis:

   All per annum rates shall be calculated on the basis of a year of 360 days
(or 365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 



--------------------------------------------------------------------------------

Annex I-A

to Exhibit A

PROJECT MICHIGAN

Pricing Grid

 

Borrower’s Senior Debt Rating

(S&P/Moody’s)

   Applicable Margin      Closing Date through
89 days after Closing
Date      90 days after Closing
Date through 179
days after Closing
Date      180 days after
Closing Date through
269 days after
Closing Date      270 days after Closing
Date and thereafter      ABR Loans      LIBOR Loans      ABR Loans     
LIBOR Loans      ABR Loans      LIBOR Loans      ABR Loans      LIBOR Loans  

Rating Level 1: ³ A / A2

     0.0 bps        100.0 bps        25.0 bps        125.0 bps        50.0 bps  
     150.0 bps        75.0 bps        175.0 bps  

Rating Level 2: A- / A3

     25.0 bps        125.0 bps        50.0 bps        150.0 bps        75.0 bps
       175.0 bps        100.0 bps        200.0 bps  

Rating Level 3: BBB+ / Baa1

     37.5 bps        137.5 bps        62.5 bps        162.5 bps        87.5 bps
       187.5 bps        112.5 bps        212.5 bps  

Rating Level 4: BBB / Baa2

     50.0 bps        150.0 bps        75.0 bps        175.0 bps        100.0 bps
       200.0 bps        125.0 bps        225.0 bps  

Rating Level 5: £ BBB- / Baa3

     87.5 bps        187.5 bps        112.5 bps        212.5 bps        137.5
bps        237.5 bps        162.5 bps        262.5 bps  

“Debt Rating” means the Moody’s Rating or the S&P Rating.

“Moody’s Rating” means, at any time, the then current rating by Moody’s
(including the failure to rate) of the Borrower’s senior, unsecured,
non-credit-enhanced long-term indebtedness for money borrowed.

“S&P Rating” means, at any time, the then current rating by S&P (including the
failure to rate) of the Borrower’s senior, unsecured, non-credit-enhanced
long-term indebtedness for money borrowed.

For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect such a public debt rating, the Rating Level will be Level 5 (except as a
result of either S&P or Moody’s, as the case may be, ceasing to be in the
business of issuing public debt ratings, in which case the Rating Level shall be
determined by reference to the available rating); (b) if neither S&P nor Moody’s
shall have in effect such a public debt rating, the applicable Rating Level will
be Level 5; (c) if such public debt ratings established by S&P and Moody’s shall
fall within different levels, the public debt rating will be determined by the
higher of the two ratings; provided that in the event that the lower of such
public debt



--------------------------------------------------------------------------------

ratings is more than one level below the higher of such public debt ratings, the
public debt rating will be determined based upon the level that is one level
above the lower of such public debt ratings; (d) if any such public debt rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change.



--------------------------------------------------------------------------------

Exhibit B

PROJECT MICHIGAN

364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

Conditions Precedent to Availability of Loans

The availability of the Loans on the Closing Date shall be subject solely to the
satisfaction (or waiver) of the following conditions precedent on or before the
Commitment Termination Date:

1. Subject to the Limited Conditionality Provisions, each party thereto shall
have executed and delivered the Credit Documentation.

2. (a) The Merger Transactions shall have been, or substantially concurrently
with the funding under the Facility shall be, consummated in accordance with the
terms of the Merger Agreement (as may be amended, supplemented or otherwise
modified pursuant to subclause (b) below) and (b) no provision of the Merger
Agreement shall have been amended, supplemented or otherwise modified, and no
waiver or consent by the Borrower or any of its subsidiaries shall have been
provided thereunder, in each case which is materially adverse to the interests
of the Lenders without the Arranger’s prior written consent; provided, that
(i) any decrease in the purchase consideration for the Merger Transactions shall
be deemed not materially adverse to the Lenders so long as the cash portion (if
any) of such decrease shall have been allocated to reduce the Commitments in an
amount equal thereto and (ii) (x) any increase in the cash purchase
consideration equal to or less than 10% in the aggregate shall be deemed not
materially adverse to the Lenders and (y) any increase in the purchase
consideration shall be deemed not materially adverse to the Lenders so long as
such increase is paid in common stock of the Borrower.

3. (a) Except as otherwise disclosed to MSSF in a schedule to the Parent
Disclosure Letter (as defined in the Merger Agreement) delivered to MSSF
immediately prior to its execution of the Commitment Letter, since December 31,
2016 through the date of the Merger Agreement, there has not been any Parent
Material Adverse Effect; and (b) since the date of the Merger Agreement, no
event, development, circumstance or occurrence shall have occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Parent Material Adverse Effect. For the purposes hereof, “Parent Material
Adverse Effect” shall mean any event, occurrence, fact, condition, change,
development or effect that (A) is materially adverse to the business, assets,
properties, Liabilities, results of operations or condition (financial or
otherwise) of Parent and its Subsidiaries, taken as a whole, except, with
respect to this clause (A), to the extent that such event, occurrence, fact,
condition, change, development or effect results from: (i) general economic,
financial or security market conditions so long as such conditions do not have a
materially disproportionate effect on Parent and its Subsidiaries, taken as a
whole, compared to other similarly situated companies in Parent’s industry;
(ii) changes in or events affecting the financial services or warranty industry,
insurance and insurance services industries or brokerage industry generally so
long as such conditions do not have a materially disproportionate effect on
Parent and its Subsidiaries, taken as a whole, compared to other similarly
situated companies in Parent’s industry; (iii) any effect arising out of a
change in GAAP, SAP or Law so long as such conditions do not have a materially
disproportionate effect on Parent and its Subsidiaries, taken as a whole,
compared to other similarly situated companies in Parent’s industry; (iv) the
announcement or pendency of the Merger Agreement and the transactions
contemplated by the Merger Agreement; (v) any failure by Parent to meet any
published estimates of revenues, earnings or other financial projections
(provided that this clause (v) shall not exclude any underlying event, change or
circumstance that itself constitutes a Parent Material Adverse Effect that may
have resulted in or contributed to or is attributable to such failure); (vi)
natural disasters so long as such natural disasters do not have a materially
disproportionate effect on Parent and its

 

B-1



--------------------------------------------------------------------------------

Subsidiaries, taken as a whole, compared to other similarly situated companies
in Parent’s industry; (vii) the commencement, occurrence or intensification of
any engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
that does not directly affect the assets or properties of Parent and its
Subsidiaries; (viii) changes in the credit, financial strength or other rating
of Parent, any of its Subsidiaries or its outstanding debt (but not the
underlying cause thereof, unless the underlying cause thereof arises directly or
indirectly from the proposed funding of the Merger Consideration or the proposed
refinancing of any outstanding indebtedness of Parent or any of its
Subsidiaries, in which case it shall not be deemed to constitute, or be taken
into account in determining whether there has been or will be, a Parent Material
Adverse Effect), or (ix) compliance by Parent or Merger Sub with the express
terms and conditions of the Merger Agreement or (B) materially delays, prevents
or impedes the ability of Parent to timely consummate the transaction the Merger
Agreement contemplates. All terms capitalized used in this paragraph 3 or the
definition of “Parent Material Adverse Effect” and not defined herein shall have
the meaning assigned thereto in the Merger Agreement (as of the date hereof).

4. The Arranger shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its subsidiaries for the last three full fiscal years ended at
least 60 days prior to the Closing Date, and unaudited consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its subsidiaries for
each subsequent fiscal quarterly interim period or periods ended at least 40
days prior to the Closing Date (and the corresponding period(s) of the prior
fiscal year), which shall have been reviewed by the independent accountants for
the Borrower as provided in Statement of Auditing Standards No. 100, and
prepared in accordance with U.S. GAAP and Regulation S-X under the Securities
Act of 1933, as amended, (the “Securities Act”); and (b)(i) audited consolidated
annual balance sheets and related statements of income, changes in stockholders’
equity and cash flows of Parent or any predecessor and its subsidiaries (prior
to giving effect to the Merger Transactions) (it being acknowledged that audited
consolidated financial statements have been received of Parent for the years
ended December 31, 2016 and December 31, 2015 and of the predecessor of Parent
for the periods from August 1, 2014 to December 31, 2014 and January 1, 2014 to
July 31, 2014), as well as unaudited interim consolidated balance sheets and
related statements of income, changes in stockholders’ equity and cash flows of
Parent and its subsidiaries (prior to giving effect to the Merger Transactions)
(which shall have been reviewed by the independent accountants for the Michigan
Business as provided in Statement of Auditing Standards No. 100) and (ii) pro
forma financial statements of the Borrower reflecting the Transactions, in each
case, under this clause (b) for the periods required by Rule 3-05 and Article 11
of Regulation S-X under the Securities Act to the extent required for Parent’s
registration statement on Form S-4 to be filed with the SEC in connection with
the Merger Transactions and updated, if applicable, as required to be included
in a Form 8-K on the Closing Date, regardless of any grace periods thereunder,
and prepared in accordance with U.S. GAAP and Regulation S-X under the
Securities Act.

5. The Lenders, the Administrative Agent, the Commitment Parties and the
Arranger shall have received all fees required to be paid pursuant to this
Commitment Letter or the Fee Letter, and all expenses required to be paid for
which invoices have been presented at least two business days prior to the
Closing Date, on or before the Closing Date.

6. The Lenders shall have received (a) customary legal opinions from counsel to
the Borrower, (b) corporate organizational documents, (c) good standing and
customary officer certificates (including, without limitation, a customary
certificate that the conditions precedent contained herein have been satisfied
as of the Closing Date and a solvency certificate with respect to the Borrower
substantially in the form set forth in Annex I attached to this Exhibit B from
the chief financial officer or other officer with equivalent duties of the
Borrower) and (d) resolutions, borrowing notices and other instruments, in

 

B-2



--------------------------------------------------------------------------------

the case of clauses (a) through (d), as are customary for transactions of this
type and reasonably satisfactory to the Administrative Agent and the Borrower.

7. To the extent reasonably requested at least ten business days prior to the
Closing Date by any of the Administrative Agent, the Arranger or the Lenders,
the Administrative Agent shall have received, at least three business days prior
to the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

8. (i) There shall exist no default or event of default under the Credit
Documentation corresponding to the following sections of Article VII of the
Existing Credit Agreement: section 7.1 (failure to make payments), section 7.2
(defaults in other agreements, but solely with respect to non-payment of
Material Indebtedness of the Borrower), section 7.3 (breach of covenants by the
Borrower, but solely with respect to the Liens and Priority Indebtedness
covenants) and sections 7.6, 7.7 and 7.9 (bankruptcy/insolvency/dissolution
events, but solely with respect to the Borrower) and (ii) each of the Merger
Agreement Representations and the Specified Representations shall be true and
correct in all material respects (except Merger Agreement Representations and
Specified Representations that are qualified by materiality, which shall be true
and correct), in each case at the time of, and after giving effect to, the
making of such Loans on the Closing Date (except in the case of any Merger
Agreement Representation and Specified Representation which expressly relates to
a given date or period, such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period), it being understood that the Commitments of the Lenders and the making
of Loans thereunder on the Closing Date shall not be conditioned on the accuracy
or correctness of any representation or warranty other than as referred to in
this paragraph 8.

9. The Borrower shall have engaged (prior to or concurrently with your execution
of the Commitment Letter) one or more investment and/or commercial banks
satisfactory to the Arranger on terms and conditions satisfactory to the
Arranger to arrange permanent financing or refinancing for the Merger
Transactions.

 

B-3



--------------------------------------------------------------------------------

Annex I

to Exhibit B

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

Pursuant to Section [•] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of
[Parent], and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  (a) The fair value of the assets of Parent and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  (b) The present fair saleable value of the property of Parent and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  (c) Parent and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  (d) Parent and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

B-I-1



--------------------------------------------------------------------------------

Annex I

to Exhibit B

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of [Parent][the Borrower], on
behalf of [Parent][the Borrower], and not individually, as of the date first
stated above.

 

[                        ] By:                                     
                                                             Name: Title:

 

B-I-2